Citation Nr: 0603581	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a 100 disability evaluation for prostate 
cancer and its residuals from August 16, 2002, to April 15, 
2003.

2.  Entitlement to a compensable disability evaluation for 
residuals of prostate cancer surgery from April 16, 2003.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the RO, in an April 2003 rating 
determination, assigned a noncompensable disability 
evaluation for residuals of prostate cancer from August 16, 
2002, the date of the receipt of the veteran's claim.

The issue of a compensable disability evaluation for 
residuals of prostate cancer subsequent to April 15, 2003, is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDING OF FACT

The veteran's application for prostate cancer was received on 
August 16, 2002, and he had prostate surgery on October 15, 
2002, for treatment of prostate cancer.  


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
prostate cancer and residuals of prostate cancer surgery were 
met from August 16, 2002, to April 15, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.115b, 
Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the veteran being granted the full benefit 
sought on appeal as it relates to the time period from August 
16, 2002, to April 15, 2003.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling under Diagnostic Code 7528.  In the 
note following this code, it is indicated that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.

At the time of receipt of his application for prostate 
cancer, the veteran had been diagnosed with prostate cancer.  
Subsequently, the veteran underwent a radical prostatectomy 
on October 15, 2002.  

Based upon the above rating criteria, a 100 percent 
disability evaluation is warranted from August 16, 2002, as 
the veteran had prostate cancer at the time of his 
application for compensation, warranting a 100 percent 
disability evaluation.  As the veteran had surgery on October 
15, 2002, a 100 percent disability evaluation is warranted 
for the six month period following surgery.  As such, a 100 
percent disability evaluation is warranted until April 15, 
2003.  

As noted above, the issue of entitlement to a compensable 
evaluation for residuals of prostate cancer subsequent to 
April 15, 2003, has been remanded for further development.  


ORDER

A 100 percent disability for prostate cancer and subsequent 
surgical procedure from August 16, 2002, until April 15, 
2003, is granted subject to regulations governing monetary 
benefits.  


REMAND

At his March 2005 hearing, the veteran testified that his 
condition had progressively worsened since his last VA 
examination.  VA is obliged to afford a veteran 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board further notes that the veteran also testified as to 
recently having received treatment for his prostate cancer 
residuals at the John Cochrane VA Medical Center (VAMC).  
Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, this matter is remanded for the following:  

1.  The AMC or RO should obtain copies of 
all records of the veteran's treatment 
for residuals of prostate cancer at the 
John Cochrane VAMC from 2004 to the 
present.  

2.  The veteran should be scheduled for a 
VA genitourinary examination to determine 
the severity of his service-connected 
prostate cancer residuals.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder, including a 
copy of this remand, should be made 
available to the VA examiner for review.  

It is essential that the examiner report 
voiding dysfunction, urinary frequency 
during the day and at night, need for use 
of absorbent materials (and frequency 
with which they must be changed), use of 
appliances, frequency of urinary tract 
infections.  These specific findings are 
needed to rate the disability in 
accordance with the rating schedule.

The veteran is advised that the 
examination is needed to evaluate his 
claim, and that if he fails to report for 
the examination without good cause, his 
claim could be denied.  38 C.F.R. § 3.655 
(2005).

3.  The AMC or RO should readjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


